[Cite as State v. McLeod, 2012-Ohio-2366.]
                            STATE OF OHIO, BELMONT COUNTY

                                 IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT

STATE OF OHIO,                                  )
                                                )
        PLAINTIFF-APPELLEE,                     )
                                                )
VS.                                             )          CASE NO. 10 BE 19
                                                )
ALBERT P. McLEOD,                               )               OPINION
                                                )
        DEFENDANT-APPELLANT.                    )

CHARACTER OF PROCEEDINGS:                       Criminal Appeal from Court of Common
                                                Pleas of Belmont County, Ohio
                                                Case No. 07CR0016

JUDGMENT:                                       Affirmed

APPEARANCES:
For Plaintiff-Appellee                          Chris Berhalter
                                                Prosecutor
                                                Daniel P. Fry
                                                Assistant Prosecuting Attorney
                                                147-A West Main Street
                                                St. Clairsville, Ohio 43950

For Defendant-Appellant                         Attorney Samuel R. Smith II
                                                75 Public Square, Suite 1111
                                                Cleveland, Ohio 44113




JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Mary DeGenaro


                                                Dated: May 29, 2012
[Cite as State v. McLeod, 2012-Ohio-2366.]
DONOFRIO, J.

        {¶1}    Defendant-appellant, Albert McLeod, appeals from a Belmont County
Common Pleas Court judgment convicting him of theft following a jury trial.
        {¶2}    On January 1, 2007, Wal-Mart manager, Dean Holtsclaw noticed
appellant in Wal-Mart. He saw appellant put a computer in his shopping cart which
he left in the store.        He then saw appellant leave the store without making a
purchase. He also saw another man purchase the same model computer and leave
the store with the computer. Holtsclaw then saw appellant re-enter the store. He
saw appellant go back to the shopping cart he had left with the computer in it.
Appellant then purchased a small five-dollar item and presented a receipt for the
computer. Appellant attempted to leave with the computer. Holtsclaw called the
police and appellant was arrested.
        {¶3}    A Belmont County Grand Jury indicted appellant on one count of theft
of property valued at more than $500 and less than $5,000, a fifth-degree felony in
violation of R.C. 2913.02(A)(1).
        {¶4}    The matter proceeded to a jury trial where the jurors heard from
Holtsclaw and appellant. They found appellant guilty. The trial court subsequently
sentenced appellant to 25 days in jail. Appellant filed a timely notice of appeal on
August 19, 2010.
        {¶5}    Appellant raises two assignments of error that share a common factual
basis. Therefore, we will address them together. They state:

                THE TRIAL COURT ERRED IN DENYING APPELLANT’S
        MOTION FOR ACQUITTAL ON THE THEFT CHARGE WHEN THE
        STATE FAILED TO PRESENT SUFFICIENT EVIDENCE TO SUSTAIN
        THE CONVICTION.
                APPELLANT’S CONVICTION IS AGAINST THE MANIFEST
        WEIGHT OF THE EVIDENCE.

        {¶6}    Appellant first contends that his conviction was not supported by
sufficient evidence because the state failed to prove that he acted “knowingly.” He
asserts that there was no evidence that he knowingly obtained or exerted control
                                                                                  -2-


over the computer without paying for it. Appellant states that no one testified that
they observed him remove or attempt to remove the computer from Wal-Mart without
paying for it.
       {¶7}      Sufficiency of the evidence is the legal standard applied to determine
whether the case may go to the jury or whether the evidence is legally sufficient as a
matter of law to support the verdict. State v. Smith, 80 Ohio St.3d 89, 113, 684
N.E.2d 668 (1997).         In essence, sufficiency is a test of adequacy.         State v.
Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997). Whether the evidence is
legally sufficient to sustain a verdict is a question of law. Id. In reviewing the record
for sufficiency, the relevant inquiry is whether, after viewing the evidence in a light
most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime proven beyond a reasonable doubt. Smith, 80 Ohio
St.3d at 113.
       {¶8}      The jury convicted appellant of theft in violation of R.C. 2913.02(A)(1),
which provides:       “No person, with purpose to deprive the owner of property or
services, shall knowingly obtain or exert control over either the property or services *
* * [w]ithout the consent of the owner or person authorized to give consent[.]”
       {¶9}      Appellant asserts that the state failed to prove that he acted
“knowingly.” “A person acts knowingly, regardless of his purpose, when he is aware
that his conduct will probably cause a certain result or will probably be of a certain
nature.” R.C. 2901.22(B).
       {¶10} We must examine the evidence presented at trial to determine if it was
sufficient to convict appellant. Holtsclaw and appellant were the only witnesses.
       {¶11} Holtsclaw testified that on the day in question he observed appellant
select a computer and place it in a shopping cart. (Tr. 111). Shortly thereafter,
Holtsclaw saw another man place another computer in a shopping cart. (Tr. 111-12).
The other man paid for his computer at the electronics checkout.               (Tr. 112).
Appellant, however, exited the store without purchasing anything.              (Tr. 112).
Appellant then came back into the store and retrieved the computer he had left in the
cart. (Tr. 112). Holtsclaw observed appellant the entire time. (Tr. 116). Appellant
                                                                                 -3-


went to the front checkout and purchased one small item. (Tr. 112-13). Appellant
then tried to leave the store through the grocery exit with the computer. (Tr. 113).
Holtsclaw stated that at no time did appellant pay for the computer. (Tr. 116).
Appellant presented the greeter with a receipt for a computer from the electronics
checkout from 20 minutes prior. (Tr. 113). Holtsclaw then called the police. (Tr.
113).
         {¶12} Holtsclaw testified that only one model of the computer appellant had in
his possession was legitimately sold in Wal-Mart that day. (Tr. 114). He stated that it
was purchased through the electronics checkout. (Tr. 114).
         {¶13} Holtsclaw further testified as to what the Wal-Mart video surveillance
system had recorded. It showed that appellant entered Wal-Mart with the other man
at 1:25 p.m. (Tr. 119-20). At 1:28 p.m., appellant selected a computer and placed it
in his cart. (Tr. 121). At 1:29 p.m., the other man selected a computer. (Tr. 122-24).
At 1:33 p.m., appellant exited the store. (Tr. 124, 128). At 1:37 p.m., the other man
paid for his computer. (Tr. 125-26). It was the only computer of that model sold on
that day. (Tr. 126). Appellant was still outside of the store at this point. (Tr. 126). At
1:45 p.m., the other man exited the store with his purchased computer. (Tr. 129). At
1:50 p.m., appellant re-entered the store. (Tr. 129). At 1:56 p.m., appellant went
through a front checkout with the computer and paid only for one item valued at
$5.35.    (Tr. 132).   At 1:57 p.m., appellant attempted to leave the store with the
computer. (Tr. 133).
         {¶14} The receipt appellant presented as proof of his purchase of the
computer was dated January 1, 2007, and listed the time of sale of the computer as
1:37 p.m. (Tr. 126-27). Additionally, it came from the register in the electronics
department. (Tr. 127). The value of the computer was $598. (Tr. 127).
         {¶15} On cross-examination, Holtsclaw admitted that no one saw appellant
and the other man exchange any receipts or paperwork. (Tr. 156).
         {¶16} This evidence was sufficient to prove that appellant knowing tried to
steal the computer from Wal-Mart. According to Holtsclaw, appellant entered the
store with another man. Both men proceeded to the electronics department where
                                                                               -4-


they each selected the same computer model.          Appellant left his computer in a
shopping cart and exited the store. The unknown man paid for his computer in the
electronics department and exited the store with his computer. Next, appellant went
back into the store and retrieved his computer. Appellant subsequently went to the
front checkout and purchased a small item. Appellant then tried to exit the store with
the small item and the computer. As proof of purchase, appellant showed Holtsclaw
a receipt showing a time stamp of 1:37 p.m., a time when appellant was not even in
the store. Additionally, only one computer of the model appellant tried to leave with
was sold at Wal-Mart that day.
      {¶17} This evidence, especially when viewed in a light most favorable to the
prosecution, establishes that appellant, with the purpose to deprive Wal-Mart of the
computer, knowingly exerted control over the computer without Wal-Mart’s consent.
Thus, appellant’s conviction is supported by sufficient evidence.
      {¶18} Accordingly, appellant’s first assignment of error is without merit.
      {¶19} Secondly, appellant argues that his conviction was against the manifest
weight of the evidence. He bases his argument, in part, on the fact that there was no
testimony that he physically removed the computer from Wal-Mart without paying for
it. He also relies on the fact that there was no video evidence that he conspired with
the other man in an effort to steal the computer. And he relies on his own testimony
that he paid for the computer and showed a receipt to prove it.
      {¶20} In determining whether a verdict is against the manifest weight of the
evidence, an appellate court must review the entire record, weigh the evidence and
all reasonable inferences and determine whether, in resolving conflicts in the
evidence, the jury clearly lost its way and created such a manifest miscarriage of
justice that the conviction must be reversed and a new trial ordered. Thompkins, 78
Ohio St.3d at 387. “Weight of the evidence concerns ‘the inclination of the greater
amount of credible evidence, offered in a trial, to support one side of the issue rather
than the other.’” Id. (Emphasis sic.) In making its determination, a reviewing court is
not required to view the evidence in a light most favorable to the prosecution but may
consider and weigh all of the evidence produced at trial. Id. at 390.
                                                                                 -5-


       {¶21} Yet, granting a new trial is only appropriate in extraordinary cases
where the evidence weighs heavily against the conviction. State v. Martin, 20 Ohio
App.3d 172, 175, 485 N.E.2d 717 (1983). This is because determinations of witness
credibility, conflicting testimony, and evidence weight are primarily for the trier of the
facts who sits in the best position to judge the weight of the evidence and the
witnesses' credibility by observing their gestures, voice inflections, and demeanor.
State v. Rouse, 7th Dist. No. 04-BE-53, 2005-Ohio-6328, ¶49, citing State v. Hill, 75
Ohio St.3d 195, 205, 661 N.E.2d 1068 (1996); State v. DeHass, 10 Ohio St.2d 230,
227 N.E.2d 212 (1967), paragraph one of the syllabus. Thus, “[w]hen there exist two
fairly reasonable views of the evidence or two conflicting versions of events, neither
of which is unbelievable, it is not our province to choose which one we believe.”
State v. Dyke, 7th Dist. No. 99-CA-149, 2002-Ohio-1152.
       {¶22} In addition to Holtsclaw’s testimony, we must also examine appellant’s
testimony in determining whether the verdict was against the manifest weight of the
evidence.
       {¶23} Appellant testified that on the day in question he went to Wal-Mart to
buy a computer for his granddaughter. (Tr. 166). He stated that he was alone. (Tr.
167). Appellant testified that he realized he forgot his wallet and went back out to his
car to retrieve it. (Tr. 186). Appellant testified that he then went back into the store
where he purchased the computer. (Tr. 168). He next went to exit the store when he
realized that he forgot to buy something. (Tr. 168). He stated that he went back and
bought a hair trimmer. (Tr. 170). In the meantime, an employee asked to see his
receipt, which he showed her. (Tr. 168). He stated that she placed an “X” on the
receipt. (Tr. 169). Then as he went to exit the store with the computer and the hair
trimmer, the security guard detained him. (Tr. 169). Appellant stated that he had the
computer with him from the time he purchased it until he tried to leave the store. (Tr.
180). He denied stealing the computer or working with anyone else to steal the
computer. (Tr. 196).
       {¶24} This case turned on whose testimony the jury found to be more
credible. Given their guilty verdict, the jury found Holtsclaw to be the more credible
                                                                              -6-


witness. Holtsclaw’s testimony was supported by the video surveillance photos that
showed where appellant and the other man were and at what times. His testimony
was further bolstered by the fact that the only model of the particular computer that
appellant tried to leave the store with that was sold at Wal-Mart that day was
purchased when appellant was not in the store and the computer he had selected sat
in an unattended shopping cart.
      {¶25} Although an appellate court is permitted to independently weigh the
credibility of the witnesses when determining whether a conviction is against the
manifest weight of the evidence, great deference must be given to the fact finder's
determination of witnesses' credibility. State v. Wright, 10th Dist. No. 03AP-470,
2004-Ohio-677, ¶11. The policy underlying this presumption is that the trier of fact is
in the best position to view the witnesses and observe their demeanor, gestures, and
voice inflections, and use these observations in weighing the credibility of the
proffered testimony. Id.
      {¶26} In this case, the jury simply did not believe appellant’s testimony that he
paid for the computer. We will not second guess the jury’s credibility determination.
The jury’s verdict was not against the manifest weight of the evidence.
      {¶27} Accordingly, appellant’s second assignment of error is without merit.
      {¶28} For the reasons stated above, the trial court’s judgment is hereby
affirmed.


Waite, P.J., concurs.

DeGenaro, J., concurs.